 1
 2
 3                                                                    JS-6
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              EASTERN DIVISION
11   HENRY JAMES HOLMES,                  ) No. ED CV 18-01734-DOC (DFM)
                                          )
12                    Petitioner,         )
                                          ) JUDGMENT
13                    v.                  )
                                          )
14   PEOPLE OF THE STATE OF               )
                                          )
15   CALIFORNIA,                          )
                                          )
                      Respondent.         )
16                                        )
17
18         Pursuant to the Order Summarily Dismissing Petition for Lack of
19   Jurisdiction,
20         IT IS ADJUDGED that the petition is summarily dismissed.
21
22   Dated: October 15, 2018
23                                            ______________________________
                                              DAVID O. CARTER
24
                                              United States District Judge
25
26
27
28
